UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4381


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN ERIC OWENS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cr-00814-HFF-1)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,  Assistant  Federal   Public   Defender,
Greenville, South Carolina, for Appellant.     Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven     Eric     Owens   appeals       from     his        convictions       and

160-month          sentence      imposed      following          his     guilty         plea    to

possession          of    methamphetamine         with       intent          to    distribute,

possession          of   equipment     that    could        be    used       to    manufacture

methamphetamine,            endangering        life      while         manufacturing            or

attempting to manufacture methamphetamine, and using or carrying

a firearm during and in relation to a drug trafficking offense.

Owens= attorney filed a brief pursuant to Anders v. California,

386    U.S.        738   (1967),     addressing       the      reasonableness            of    the

sentence, but stating that there was no merit to the appeal.

Owens was informed of his right to file a supplemental pro se

brief, but has declined to do so.                     We affirm Owens= convictions

and sentence.

               Appellate courts review sentences imposed by district

courts       for     reasonableness,       applying       an      abuse       of    discretion

standard.          Gall v. United States, 128 S. Ct. 586, 597 (2007);

see United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

When sentencing a defendant, a district court must: (1) properly

calculate      the       guideline    range;      (2)    treat         the    guidelines        as

advisory;      (3)       consider    the   factors       set      out     in       18   U.S.C.A.

' 3553(a) (West 2000 & Supp. 2008); and (4) explain its reasons

for selecting a sentence.              Pauley, 511 F.3d at 473.                     We presume

that     a    sentence      within     the     properly          calculated         sentencing

                                              2
guidelines range is reasonable.                      United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see also Rita v. United States,

127   S.    Ct.    2456,    2462-69          (2007)    (upholding        application    of

rebuttable        presumption       of       correctness      of    within      guideline

sentence).        The district court followed the necessary steps in

sentencing Owens, and we find no abuse of discretion in the

sentence of 160 months of imprisonment.                      We therefore affirm his

convictions and sentence.

             As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.         If    the   client      requests       that   a   petition    be

filed,     but    counsel       believes      that    such    a    petition     would    be

frivolous,       then   counsel        may    renew    his    motion      for   leave   to

withdraw from representation.                 Counsel=s motion must state that a

copy thereof was served on the client.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                               3